—Judgment unanimously affirmed. Memorandum: Defendant, by failing to object to the court’s additional instructions to the jury, did not preserve for appellate review his contention that the court erred in its instruction concerning the crime of sexual abuse in the third degree. We decline to exercise our discretion to review that issue in the interest of justice (see, CPL 470.15 [6] [a]; People v Lipton, 54 NY2d 340, 351). The sentencing court did not abuse its discretion in imposing consecutive indeterminate terms of imprisonment on each count of sodomy in the third degree. (Appeal from Judgment of Supreme Court, Erie County, Punch, J.—Sodomy, 3rd Degree.) Present—Denman, P. J., Green, Balio, Boomer and Boehm, JJ.